UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7298


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

STEVEN MCKELVEY, a/k/a Custard, C,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:00-cr-00380-GRA-1)


Submitted:    December 16, 2008             Decided:   January 13, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven McKelvey, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steven   McKelvey      appeals   the    district      court’s      order

denying his motion to modify his sentence pursuant to 18 U.S.C.

§ 3582   (2006).     We    have    reviewed      the    record   and    find    no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. McKelvey, No. 6:00-cr-

00380-GRA-1   (D.S.C.     July    15,   2008).     We    dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




                                        2